Order entered August 2, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00037-CV

                   IN THE INTEREST OF S.V. AND S.V., CHILDREN

                     On Appeal from the 255th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-04-11968-V

                                          ORDER
       Before the Court is appellant’s August 1, 2018 unopposed motion for extension of time to

file reply brief. We GRANT the motion and ORDER the brief be filed no later than September

18, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE